DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    Information Disclosure Statement
2.          The information disclosure statements (IDS) were submitted on the following: 06/22/2020, 08/25/2021; 12/10/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qualcomm et al., US 2016/0232271 A1.
Claim 27. Qualcomm et al., disclose an electronic design automation (EDA) methodology (as noted in [0002] and [0029]) for designing three-dimensional (3D) application specific integrated circuit (ASIC) system on a chip (SoC) logic circuitry ([0021], ASIC on a chip (SoC) ([0028], a full-chip multiple tier 3D IC design, [0031]) comprising:  
-a combination of software integrated with two-dimensional (2D) EDA solutions, (this would read through [0040], wherein is disclosed that the various illustrative logical blocks, modules, circuits, and 
-wherein said software comprises a netlist partitioning algorithm to partition a 3D design netlist into 2D modules, (this would read through [0025], wherein is disclosed that the methodology 200 may start with an initial netlist that corresponds to a particular individual block at 210, wherein the individual block initial netlist may include one or more existing 2D blocks and/or one or more existing 3D blocks (e.g., a Boolean algebra representation corresponding to a logical function implemented as generic gates or process specific standard cells). 
Wherein said 2D EDA solutions are used to perform one or more of the following: 
-synthesis, 3D placement aware synthesis, placement, clock tree synthesis (CTS), routing, design verification and sign off analysis (this would read through [0024-0026], wherein is disclosed that  the methodology 200 shown in FIG. 2 may generally re-characterize or otherwise re-implement an existing individual 2D block and/or an existing individual 3D block into multiple counterparts that can then be evaluated against an overall design quality objective associated with the overall 3D IC design (e.g., whether the individual block improves a power and performance envelope associated with the entire multi-tier 3D IC after having been partitioned and folded into a multi-tier 3D block…..).     

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6.	Claims 1-3, 12 is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Utac et al., US-2017/0077007, and further in view of Huang US 2015/0163926.

Claim 1. Forster discloses a method for fabricating a three-dimensional (3D) system on a chip (SoC), (such as the one disclose in fig. 12, item 100, [0106], also see abstract and [0011]) to form an interconnected 3-Dsystem , the method comprising: 
-assembling a Layer-(k) two-dimensional (2D)-die array (e.g. item 100 on item 104, as 1x1 array, [0106]), onto a Layer-(k-1) 2D-die array (e.g. item 100 on item 105, fig. 12, as noted the underlying structure of chip/die 100 is a wafer (as [0076] disclose chip 20 to penetrate to the underlying integrated circuit circuit device wafer 10), wherein  said k is a positive integer number greater than 1, (see fig. 12, k as 2) of a Layer-(k-1) wafer, 
-wherein said k is a positive integer number greater than 1, wherein said 2D-die array comprises a single 2D-die, a single island of 2D-die that forms a contiguous group of 2D die or multiple islands of 2D die (this would read in fig. 12, single 2D die); 
-and deploying a fluid allowing lubricated relative motion between said Layer-(k) 2D-die array and said Layer-(k-1) 2D-die array, (this would read through [0106], wherein is disclosed a semiconductor dice 100 previously thinned to about 25-50 microns is flip-chip bonded to the prepared interconnect device 101 
Foster appears to not disclose the steps of “wherein said Layer-(k-1) wafer is populated with 2D-dies, and wherein said fluid allows precision overlay of said Layer-(k) and Layer-(k-1) 2D-die arrays”. 

In the same field of endeavor, Utac teaches semiconducting packaging (abstract) comprising a layer wafer (210, part of 110, see figures 3e and 2a; [0035]) is populated with 2D dies (110, [0014], see figure 3e). It would have been obvious to one of ordinary skillin the art at the time of the invention to modify Foster with the teaching of Utac for the purpose of improving packing efficiency (Utac, paragraph 2).
In the same field of endeavor, Huang teaches a circuit device (abstract, paragraph4) comprising the use of precision overlay ([0046], the precision of the film thickness according to the coating device in this embodiment may reach within (+ or - .1 mum), used as a layer, therefore an overlay). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Huang for the purpose of lowering production costs (Huang, [0050]). 

Regarding Claim 2, modified Foster fails to explicitly disclose said assembly is performed to achieve one of the following: sub-100nm overlay, sub-50nm overlay, sub-30nm overlay, sub-20nm overlay, sub-10nm overlay and sub-5nm overlay between each 2D-die of a Layer-(k) wafer and the corresponding 2D-die of said Layer-(k-1) wafer. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of forming a sub-100nm overlay, sub-50nm overlay, sub-30nm overlay, sub-20nm overlay, sub-10nm overlay and sub-5nm overlay between each


Regarding Claim 3, modified Foster discloses the method as recited in claim1, wherein said fluid comprises one of the following: a gas, a liquid and a combination thereof, wherein said combination comprises disparate gas and liquid portions or portions of a homogenously mixed gas and liquid (a liquid; [0113], fluidic connections, therefore a fluid/liquid). 

Regarding claim 12. Modified Foster teaches a layer between the dies (see figure12, layers between dies 100) but fails to explicitly disclose said assembly is performed to achieve one of the following: sub-100nm overlay, sub-50nm overlay, sub-30nmo verlay, sub-20nm overlay, sub-10nm overlay and sub-5nm overlay between each 2D-die of said Layer-(k) wafer and the corresponding 2D-die of said Layer-(k-1) wafer. In the same field of endeavor, Huang teaches a circuit device (abstract, [0004]) comprising the use of precision overlay ([0046], the precision of the film thickness according to the coating device in this embodiment may reach within +/- .1 mum. See [0040-46] item 60 may be used as a layer, therefore an overlay).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Huang for the purpose of lowering production costs (Huang [0050]), and to form one of the following: sub-100nm overlay, sub-50nm overlay, sub-30nm overlay, sub-20nm overlay, sub-10nm overlay and sub-5nm overlay between each 2D-die of said Layer-(k) wafer and
The corresponding 2D-die of said Layer-(k-1) wafer, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the .

7.	Claims 4-5, is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Utac et al., US-2017/0077007, further in view of Huang US 2015/0163926, and Or-bach et al., 9,640,531 B1.

 Regarding claims 4-5, modified Foster fails to explicitly disclose said 2D dies comprise access holes for etchants to release said 2D-dies from said Layer-(k-1) wafer (claim 4); utilizing said access holes to create conductors that enable through silicon vias in said 3D SoC (claim 5). 
    In the same field of endeavor, Or-bach teaches a semiconductor device (abstract) comprising access holes for etchants to release an Item (1526, see figure 15G, column 57, lines 20-45, portions of resonator oxide regions 1526 and oxide layer 1503 may be removed to release resonator body 1520. The removal may utilize a vapor phase etchant, for example, vapor hydrofluoric acid (HF), to remove
Substantially all the oxide surrounding resonator body 1520, thus forming resonator chamber 1521); conductive silicon vias (column 57, lines 3-10, Resonator etch cap 1528 may include a material that is substantially impervious to the eventual oxide etch resonator release chemistry, for example, amorphous silicon or polysilicon layer may be deposited, and may provide electrical contact/connection to the drive/sense electrodes 1522).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Or-Bach for the purpose of forming a desired entity (Or-Bach, column57, lines20-45), and utilizing said access holes to create conductors that enable through silicon vias in said 3DSoC, in order to form conductive etch stops (Or-Bach, column 57, lines 3-10).

s 6-9, 15-18, is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Utac et al., US-2017/0077007, further in view of Huang US 2015/0163926, and Shinde et al., 9,190,392 B1. 
 Regarding claims 6-9, modified Foster discloses manufacturing using a pick-and-place method ([0051], prepared for pick-and-place attachment) but is silent regarding wherein said SoC comprises an application specific integrated circuit (ASIC) system, wherein said ASIC system comprises logic and memory circuitry designed and manufactured in three dimensions (3D) using a pick-and-place method, which allows precision overlay of said logic and memory circuitry (claim6); said ASIC system further comprises:
n base layers, wherein said n is greater than 1, wherein one or more of said n base layers are placed in one or more of the following configurations: face-to-face, face-to-back and back-to back (claim 7); said ASIC system is designed using any of the following design approaches: at wo-dimensional(2D) logic implementation with a three dimensional (3D) memory implementation, a 3D logic implementation with a 2D memory implementation, and a 3D logic implementation with a 3D memory implementation (claim8); and ASIC system is used in one or more of the following 3D static random access memory (SRAM) configurations: a3D stand-alone stacked SRAM and a 3D only-bit-cell stacked SRAM (claim 9).
In the same field of endeavor, Huang teaches a circuit device (abstract, [0004]) comprising the use of precision overlay ([0046], the precision of the film thickness according to the coating device in this embodiment may reach within +/- .1 mum. See [0040-46] item 60 may be used as a layer, therefore an overlay).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Huang for the purpose of lowering production costs (Huang [0050]).
	 
In the same field of endeavor, Shinde et al., teaches a 3D stacked device (abstract) comprising an application specific integrated circuit (ASIC) system (abstract), wherein said ASIC system comprises logic 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Shinde et al., for the purpose of improving speed, power, and circuit density (Shinde et al., column 2, lines 1-3), and to allow precision overlay of said logic and memory circuitry in order to improve the manufacturing precision and yield (Huang [0050]) and to use the device as a 3D-stacked SRAM or a 3D only bit-cell stacked SRAM, in order to improve the marketability of the device.

Regarding claims 15-18, modified Foster discloses manufacturing using a pick-and-place method ([0051], prepared for pick-and-place attachment) but is silent regarding wherein said SoC comprises an application specific integrated circuit (ASIC) system, wherein said ASIC system comprises logic and memory circuitry designed and manufactured in three dimensions (3D) using a pick-and-place method, 
n base layers, wherein said n is greater than 1, wherein one or more of said n base layers are placed in one or more of the following configurations: face-to-face, face-to-back and back-to back (claims 16, 24); said ASIC system is designed using any of the following design approaches: at wo-dimensional(2D) logic implementation with a three dimensional (3D) memory implementation, a 3D logic implementation with a 2D memory implementation, and a 3D logic implementation with a 3D memory implementation (claims 17, 25); and ASIC system is used in one or more of the following 3D static random access memory (SRAM) configurations: a3D stand-alone stacked SRAM and a 3D only-bit-cell stacked SRAM (claims 18, 26).
In the same field of endeavor, Huang teaches a circuit device (abstract, [0004]) comprising the use of precision overlay ([0046], the precision of the film thickness according to the coating device in this embodiment may reach within +/- .1 mum. See [0040-46] item 60 may be used as a layer, therefore an overlay).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Huang for the purpose of lowering production costs (Huang [0050]).	 
In the same field of endeavor, Shinde et al., teaches a 3D stacked device (abstract) comprising an application specific integrated circuit (ASIC) system (abstract), wherein said ASIC system comprises logic and memory circuitry designed and manufactured in three dimensions (3D) (abstract, A3DstackedsASIC is provided that includes a plurality of 2D re-configurable structured ASICs levels Interconnected through hard-wired arrays of 3D vias. The 2D ASIC levels may contain logic, memory [since they are stacked, the2D itemsbecome3D]); said ASIC system further comprises: n base layers, wherein said n is greater than 1 (seefigure3, layers 130 and 140 as base layers for the CMOS; column 4, lines 8-33), wherein one or more of said n base layers are placed in one or more of the following configurations: face-to-face, face-to-back and back-to back (see column 3, lines 46-54, supporting both configurations); said ASIC 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Shinde et al., for the purpose of improving speed, power, and circuit density
(Shinde et al., column 2, lines 1-3), and to allow precision overlay of said logic and memory circuitry in order to improve the manufacturing precision and yield (Huang [0050]) and to use the device as a 3D-stacked SRAM or a 3D only bit-cell stacked SRAM, in order to improve the marketability of the device.

9.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Utac et al., US-2017/0077007. 
Regarding claim 10, Foster discloses a method for fabricating a three-dimensional (3D) system on a chip (SoC) (abstract, [0011], to form an interconnected 3-D system; see figure 12, [0106], die/chip100), the method comprising: assembling a Layer-(k) two-dimensional(2D)-die array (die100 on layer 104, paragraph106, as a 1x1 array) onto a Layer-(k-1) 2D-die array (die100 on layer 105, see figure12) of a Layer-(k-1) wafer (paragraph 76, chip 20 to penetrate to the underlying integrated circuit device wafer 10; see figure12, therefore the underlying structure of chip/die 100 is a wafer) ,wherein said k is a positive integer number greater than 1 (see figure12, k as 2), wherein said 2D-die array comprises a single2D-die, a single island of 2D-die that forms a contiguous group of 2D die or multiple islands of2D die (single 2Ddie ,see figure12) ; and providing a layer for protection from etchants (paragraph84, it is 
Foster fails to explicitly disclose wherein said Layer-(k-1) wafer is populatedwith2D-dies, and providing an encapsulation layer for protecting 2D-dies in each of Layer-(k) wafer and said Layer-(k-1) wafer.
Utac teaches wherein a wafer (210, part of 110, see figures3e and 2a; paragraph 35) is populated with 2D-dies (110, paragraph 14, see figure3e), and providing an encapsulation layer for protecting2D-dies (paragraph 74, the encapsulant material, for example, covers all the surfaces of the die and exposed portions of the externa! contacts 170 of the dies).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Utac for the purpose of improving packing efficiency (Utac, paragraph 2).

Regarding claim 11, modified Foster discloses the method as recited in claim10, wherein an encapsulation layer is compatible with complementary metal-oxide-semiconductor (CMOS) and/or Ill-V semiconductors (paragraph 13, packaging as II|-V semiconductor, therefore the packaging layer compatible with III-V semiconductors).

10.	Claims 13-14, is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Utac et al., US-2017/0077007, further in view of Or-bach et al., 9,640,531 B1.

 Regarding claims 13-14, modified Foster fails to explicitly disclose said 2D dies comprise access holes for etchants to release said 2D-dies from said Layer-(k-1) wafer (claim 13); utilizing said access holes to create conductors that enable through silicon vias in said 3D SoC (claim 14). 

Substantially all the oxide surrounding resonator body 1520, thus forming resonator chamber 1521); conductive silicon vias (column 57, lines 3-10, Resonator etch cap 1528 may include a material that is substantially impervious to the eventual oxide etch resonator release chemistry, for example, amorphous silicon or polysilicon layer may be deposited, and may provide electrical contact/connection to the drive/sense electrodes 1522).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Or-Bach for the purpose of forming a desired entity (Or-Bach, column 57, lines20-45), and utilizing said access holes to create conductors that enable through silicon vias in said 3DSoC, in order to form conductive etch stops (Or-Bach, column 57, lines 3-10).

11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Or-Bach et al., US-2017/0294415.
Regarding claim 19. Foster discloses a method for fabricating a three-dimensional (3D) system on a chip (SoC) (abstract, paragraph11, to form an interconnected 3-system; see figure12, paragraph106, die/chip100), the method comprising: assembling a Layer-(k) two-dimensional (2D) die array (die100 on layer 104, paragraph 106, as a 1x1array) onto a Layer-(k-1) 2D-die array (die100 on layer 105, see figure12) of a Layer-(k-1) wafer (paragraph76, chip20 to penetrate to the underlying integrated circuit device wafer10; see figure12, therefore the underlying structure of chip/die 100 is a wafer), wherein said k is a positive integer number greater than1 (see figure12, k as 2), wherein said 2D-die array 
Foster fails to explicitly disclose said Layer-(k-1) wafer is populated with2D-dies; wherein said 2D-dies have a thickness less than 10 micrometers.
In the same field of endeavor, Or-Bach teaches a semiconductor device (abstract) comprising 2d-dies on a wafer (figure2a, openings for dies 212 on wafer 200; [0038]), said 2D-dies have a thickness less than 10 micrometers (paragraph65, the upper second die 514 and third die 516 could have a thickness of less than 10 micron).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Or-Bach for the purpose of increasing function and performance of the device (Or-Bach, [0003]).

12.	Claim 20 is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Or-Bach et al., US-2017/0294415, further in view of Huang US 2015/0163926. 

Regarding claim 20. Modified Foster teaches a layer between the dies (see figure12, layers between dies 100) but fails to explicitly disclose said assembly is performed to achieve one of the following: sub-100nm overlay, sub-50nm overlay, sub-30nmo verlay, sub-20nm overlay, sub-10nm overlay and sub-5nm overlay between each 2D-die of said Layer-(k) wafer and the corresponding 2D-die of said Layer-(k-1) wafer. In the same field of endeavor, Huang teaches a circuit device (abstract, [0004]) comprising the use of precision overlay ([0046], the precision of the film thickness according to the coating device in this embodiment may reach within +/- .1 mum. See [0040-46] item 60 may be used as a layer, therefore an overlay).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Huang for the purpose of lowering production costs (Huang [0050]), 
The corresponding 2D-die of said Layer-(k-1) wafer, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to form a protecting layer between the layers thereby increasing the durability of the device.

13.	Claims 21-22, is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Or-Back et al., US-2017/0294415, further in view of Or-bach et al., 9,640,531 B1.

 Regarding claims 21-22, modified Foster fails to explicitly disclose said 2D dies comprise access holes for etchants to release said 2D-dies from said Layer-(k-1) wafer (claim 21); utilizing said access holes to create conductors that enable through silicon vias in said 3D SoC (claim 22). 
    In the same field of endeavor, Or-bach teaches a semiconductor device (abstract) comprising access holes for etchants to release an Item (1526, see figure 15G, column 57, lines 20-45, portions of resonator oxide regions 1526 and oxide layer 1503 may be removed to release resonator body 1520. The removal may utilize a vapor phase etchant, for example, vapor hydrofluoric acid (HF), to remove
Substantially all the oxide surrounding resonator body 1520, thus forming resonator chamber 1521); conductive silicon vias (column 57, lines 3-10, Resonator etch cap 1528 may include a material that is substantially impervious to the eventual oxide etch resonator release chemistry, for example, amorphous silicon or polysilicon layer may be deposited, and may provide electrical contact/connection to the drive/sense electrodes 1522).
.

14.	Claims 23-26, is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Or-Bach et al., 2017-0294415, Huang US 2015/0163926, further in view of  Shinde et al., 9,190,392 B1.  
Regarding claims 23-26, modified Foster discloses manufacturing using a pick-and-place method ([0051], prepared for pick-and-place attachment) but is silent regarding wherein said SoC comprises an application specific integrated circuit (ASIC) system, wherein said ASIC system comprises logic and memory circuitry designed and manufactured in three dimensions (3D) using a pick-and-place method, which allows precision overlay of said logic and memory circuitry (claim 23); said ASIC system further comprises:
n base layers, wherein said n is greater than 1, wherein one or more of said n base layers are placed in one or more of the following configurations: face-to-face, face-to-back and back-to back (claim 24); said ASIC system is designed using any of the following design approaches: at wo-dimensional(2D) logic implementation with a three dimensional (3D) memory implementation, a 3D logic implementation with a 2D memory implementation, and a 3D logic implementation with a 3D memory implementation (claim 25); and ASIC system is used in one or more of the following 3D static random access memory (SRAM) configurations: a3D stand-alone stacked SRAM and a 3D only-bit-cell stacked SRAM (claim 26).
In the same field of endeavor, Huang teaches a circuit device (abstract, [0004]) comprising the use of precision overlay ([0046], the precision of the film thickness according to the coating device in this embodiment may reach within +/- .1 mum. See [0040-46] item 60 may be used as a layer, therefore an 
	 
In the same field of endeavor, Shinde et al., teaches a 3D stacked device (abstract) comprising an application specific integrated circuit (ASIC) system (abstract), wherein said ASIC system comprises logic and memory circuitry designed and manufactured in three dimensions (3D) (abstract, A3DstackedsASIC is provided that includes a plurality of 2D re-configurable structured ASICs levels Interconnected through hard-wired arrays of 3D vias. The 2D ASIC levels may contain logic, memory [since they are stacked, the2D itemsbecome3D]); said ASIC system further comprises: n base layers, wherein said n is greater than 1 (seefigure3, layers 130 and 140 as base layers for the CMOS; column 4, lines 8-33), wherein one or more of said n base layers are placed in one or more of the following configurations: face-to-face, face-to-back and back-to back (see column 3, lines 46-54, supporting both configurations); said ASIC system is designed using any of the following design approaches: a two-dimensional (2D) logic implementation with a three dimensional (3D) memory implementation, a 3D logic implementation with a 2D memory implementation, and a 3D logic implementation with a 3D memory implementation (column 2, lines 11-21; The 2D ASIC levels may contain logic, memory, analog functions...During fabrication, these 2Ds ASIC levels are stacked on top of each other and fused together with 3D metal vias {therefore, 3D memory and Logic implementation]); said ASIC system is used in one or more stacked 3D static random access memory (SRAM) configurations (column 6, lines 17-26, stacked 3D SRAM).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Shinde et al., for the purpose of improving speed, power, and circuit density (Shinde et al., column 2, lines 1-3), and to allow precision overlay of said logic and memory circuitry in order to improve the manufacturing precision and yield (Huang [0050]) and to use the device as a 3D-stacked SRAM or a 3D only bit-cell stacked SRAM, in order to improve the marketability of the device.
s 28-29 is/are rejected under 35 U.S.C. 103 as being un-patentable over Qualcomn et al., (US-2016/0232271) in view of Lin et al., US-20160276019.

Regarding claims 28 and 29, Qualcomm fails to explicitly disclose said algorithm performs one or more of the following: generating locations of ports and generating placement or routing blockages (claim 28); wherein said locations of said ports are constrained based on thermal and mechanical stability of Inter-Layer Vias (ILVs) and Through Silicon Vias (TSVs) (claim 29).
In the same field of endeavor, Lin teaches circuitry (abstract) comprising one or more of generating locations of ports and generating placement or routing blockages (locations of ports: paragraph 19, the three dimensional bit-cell is configured such that one set of port elements of a portion of a latch are disposed on one layer of a three dimensional (3D) semiconductor integrated circuit (“IC) and another
set of port elements of another portion of the latch are disposed on a different layer of the IC that is vertically adjacent to the other layer.
Having the two different sets of port elements on separate layers of the IC facilitates a footprint area reduction; therefore location of the ports); wherein said locations of said ports are constrained based on thermal and mechanical stability of Inter-Layer Vias (ILVs), (paragraph 36, discloses that one ILV 102 is used to connect a via 312 in layer 12-1 to a via 336 in layer 12-2; paragraph 23, the layers comprising ports, therefore the designed locations would need to be constrained based on the ILV;) and Through Silicon Vias (TSVs) (paragraph 20, TSV as vias; paragraph 36, the use of multiple vias in the layers; paragraph 20, mechanical, thermal, communication of the vias, therefore the design would then inherently have to take into consideration the thermal and mechanical structure of the vias).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Qualcomm with the teaching of Lin, for the purpose of facilitating a reduction in foot print area while improving overall cell performance (Lin, paragraph 27). 
30 is/are rejected under 35 U.S.C. 103 as being un-patentable over Qualcomn et al., (US-2016/0232271) in view of Gumaste et al., US-9,164,969, and Lin et al., US-20160276019.

Regarding Claim 30, Qualcomm fails to explicitly disclose streaming layout or route data into a layout editor tool, wherein a layout of a specific module is flipped in response to making said layout of said specific module look identical to a 3D SoC stack; and obtaining resistance and capacitance value staking into account said layout and considering ILVs and TSVs.
Gumaste teaches EDA tools (abstract) comprising streaming layout or route data into a layout editor tool (abstract, streaming into an EDA tool; column 1 lines 37, An integrated circuit designer may use a set of layout EDA application programs to create a physical design of the IC from the logical design; therefore editing a design). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Qualcomm with the teaching of Gumaste for the purpose of optimizing the subsequent loading of layout data into a design data base (Gumaste, column 5, line 30-31), and to form the device such that a layout of a specific module is flipped in response to making said layout of said specific module took identical  to a 3D SoC stack, in order to improve the user interface of the data when the data is being used to verify, modify, or review the Electronic design Gumaste, column 2 line 62 to column 3, line 11), as modifying an image, such as flipping an image to make the image identical to another image in order to analyse the image is well known in the field.
Lin teaches obtaining resistance and capacitance values taking into account said layout and considering ILV sand TSVs (paragraph 56, because the three-port bit-cells 650 have a write port 652 and a read port 654 disposed on separate layers, WL parasitic resistance and capacitance is reduced, resulting in an overall performance improvement of the three-port bit-cell 650; paragraph 20, layers 12 are
Individual dies that are electrically coupled to one another with at least one through-substrate via ("TSV), or inter-layer via (“ILV) or inter-device via (“ILD') (not shown in FIG.1). It should be noted that, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899